          Case 1:14-cr-00105-SM Document 69 Filed 12/10/20 Page 1 of 2



                       UNITED STATES DISTRICT COURT

                         DISTRICT OF NEW HAMPSHIRE


United States of America

     v.                                         Case No. 14-cr-105-1-SM
                                                Opinion No. 2020 DNH 215
Douglas Ellison


                                     ORDER


     This is defendant’s second motion for compassionate release

(18 U.S.C. § 3582(a)(1)(A)), the first having been denied on

September 15, 2020.       While the incidence of COVID-19 virus is

increasing in the state, and in the New Hampshire State Prison,

the prison remains aggressive and attentive in seeking to limit

its spread.      Certainly, the changes are not so dramatic as to

warrant dramatic relief in this case.          Defendant, as noted

earlier, has a history of recidivism (Criminal History Category

VI, and a career offender), has served just over half of a 10-

year sentence, and failed to meet his burden to demonstrate that

he no longer poses a danger to the safety of the community.



     The government again concedes that defendant’s medical

conditions qualify him for compassionate release, and again

argues that the danger he poses to the community, as well as the

sentencing considerations described in 18 U.S.C. § 3553(a),



                                       1
        Case 1:14-cr-00105-SM Document 69 Filed 12/10/20 Page 2 of 2



militate against early release.       Nothing in the defendant’s

pending motion substantially alters the analysis in the

September 15th order, and for that reason this motion, too, is

necessarily denied.



                                Conclusion

      For the reasons given previously in the court’s September

15, 2020, order, and for the reasons given in the government’s

memorandum in opposition, the motion for compassionate release

(document no. 66) is denied.



      SO ORDERED.

                                         ____________________________
                                         Steven J. McAuliffe
                                         United States District Judge

December 10, 2020

cc:   Jennifer C. Davis, AUSA
      Dorothy E. Graham, Esq.
      U.S. Probation
      U.S. Marshal




                                     2
